 

Exhibit 10.3

 

CONSENT AND WAIVER

 

This CONSENT AND WAIVER (this “Agreement”) is entered into as of December 16,
2016, by and among Siebert Cisneros Shank Financial, LLC (“SCSF”)(f/k/a Siebert
Brandford Shank Financial, LLC), Siebert Cisneros Shank & Co., L.L.C.
(“SCS”)(f/k/a Siebert Brandford Shank & Co., L.L.C.), and Siebert Financial
Corp., a New York corporation (“SFC”).

 

WHEREAS, SCSF and SCS are parties to that certain Asset Purchase Agreement,
dated as of November 4, 2014 (the “Capital Markets Agreement”), by and among
SCSF, SCS and SFC, as successor to Muriel Siebert & Co., Inc., a Delaware
corporation and wholly owned subsidiary of SFC (“MSC”);

 

WHEREAS, SCSF is party to (a) that certain Purchase Agreement, dated as of
November 9, 2015, by and between SFC (as successor to MSC) and SCSF (the “SCSF
Minority Repurchase Agreement”), (b) that certain Junior Subordinated Note,
dated November 9, 2015, payable by SCSF to SFC (as successor to MSC) in
accordance with Section 2.2 of the SCSF Minority Repurchase Agreement (the “SCSF
Note”), and (c) Pledge Agreement, dated as of November 9, 2015, by and among SFC
(as successor to MSC), Suzanne F, Shank, Cisneros and Miramontes Holdings, LLC,
William C. Thompson and Sean Duffy (the “SCSF Pledge Agreement” and together
with the Capital Markets Agreement, the SCSF Minority Repurchase Agreement and
the SCSF Note, the “Assigned Agreements”);

 

WHEREAS, SFC has notified SCS and SCSF that SFC would like to assign the
Assigned Agreements to the Estate Muriel F. Siebert (the “Siebert Estate”); and

 

WHEREAS, SCSF, SCS and SFC desire to enter into this Agreement to provide for
the consent and waiver specified herein, subject to the terms and conditions of
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

1.           Consent and Waiver. SCSF and SCS hereby consent to the assignment
and transfer by SFC to the Siebert Estate of all of SFC’s right, title and
interest in and to the Assigned Agreements and SFC’s right to assert claims and
take other rightful actions in respect of breaches, defaults and other
violations thereof. SCSF and SCS hereby waive SFC’s compliance with any notice
requirements under the Assigned Agreements in respect of such assignment and
transfer by SFC to the Siebert Estate.

 

2.           Effect on Assigned Agreements. Except as expressly set forth this
Agreement, this Agreement will not limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the parties under the Assigned
Agreements, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Assigned Agreements, all of which are ratified and affirmed in all respects and
shall continue in full force and affect.

 

 



3.           Subject to Subordination and Intercreditor Agreement. The parties
acknowledge that the Assigned Agreements are and shall remain under and subject
in all respects to the terms and conditions of that certain Subordination and
Intercreditor Agreement made effective as of November 9, 2015, by and among SFC
(as successor to MSC), as “Creditor”, SCSF, as “Borrower”, and First National
Bank of Pennsylvania, successor by merger to Metro Bank, as “Bank”, as such
agreement has been and may be amended, restated, modified or supplemented from
time to time (the “SIA”) as and to the extent provided for in the SIA.

 

4.Miscellaneous.

 

(a)           Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable. Furthermore, in lieu of each
such invalid or unenforceable provision there shall be added automatically as a
part of this Agreement a valid and enforceable provision that comes closest to
expressing the intention of such invalid unenforceable provision.

 

(b)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

 

(c)           This Agreement is binding upon and shall inure to the benefit of
the SCSF, SCS and MS&Co and their respective successors and assigns.

 

(d)           This Agreement may be executed in one or more counterparts, and by
facsimile transmission or other electronic means, which signatures shall be
considered original executed counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument. Each party to this Agreement agrees that
it will be bound by its own facsimile or other electronically transmitted
signature and that it accepts the facsimile or other electronically transmitted
signature of each other party 

[Signature Page Follows]

- 2 -

 

IN WITNESS WHEREOF, this Agreement has been executed on the date first written
above, to be effective upon satisfaction of the conditions set forth herein.

  SIEBERT CISNEROS SHANK FINANCIAL, LLC         By: /s/ Suzanne Shank   Name:
Suzanne Shank   Title: Chairwoman & CEO         SIEBERT CISNEROS SHANK & CO.,
L.L.C.         By: /s/ Suzanne Shank   Name:   Suzanne Shank   Title: Chairwoman
& CEO         SIEBERT FINANCIAL CORP.         By: /s/ Joseph M. Ramos, Jr.  
Name: Joseph M. Ramos, Jr.   Title: Executive Vice President, Chief Operating
Officer, Chief Financial Officer and Secretary

 

[CONSENT AND WAIVER SIGNATURE PAGE]

 